Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Interview
In view of the foregoing instant office action, it is respectfully submitted that if Applicant has any questions or concerns with said instant office action, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
a device configured to measure power of the incident beam” in claim 15 ( for example, a calibrated photodiode on page 12, top of the page),
a mechanism for altering an independent parameter of the incident beam between spatially-resolved complex images’ in claim 15 (See page 8, Line 18; see all the specific stages),
a mechanism configured to rotate the sample relative to the incident beam in claim 17 (See page 8, Line 18; see all the specific stages),
a mechanism configured to translate the sample relative to the incident beam in claim 17 (See page 8, Line 18; see all the specific stages)
 a mechanism configured to rotate the detector relative to the sample in claim 17 (See page 8, Line 18; see all the specific stages)
 a mechanism for selectively removing the sample from a path of the beam between the optic and the detector in claim 17 (See page 8, Line 18; see all the specific stages).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 - 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the terms “guessing” and “agrees” are unclear terms which renders the claim indefinite. The terms “guessing” and “agrees” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2 – 14 depend from claim 1 and are also indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3 – 5, 7, 10, 11 and 15 – 18 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pisarenco et al. (WO 2015/078670).
With regards to claim 1, Pisarenco discloses a method of determining spatially-resolved,- material properties from a sample’s complex reflectance or transmittance comprising the steps of:
a.    providing at least partially spatially-coherent radiation in the form of an incident beam [0042],
b.    characterizing the incident beam [0043];
c.    delivering the incident beam onto a sample to produce scattered radiation [0045];
d.    varying at least one independent parameter of the incident beam upon which the sample’s complex reflectance or transmittance is dependent [0045] [0046];
e.    collecting the scattered radiation at multiple values of the independent parameter on a detector and generating scatter data [0046] [0049];
f.     generating at least one spatially-resolved, complex image of the sample based upon the beam characterization and the collected scatter data at each of the multiple values of the independent parameter, without constraining the images based on a structural model of the sample [0049] :
g.    calculating spatially-resolved complex scattering properties of the sample based on the images [0049]: and
h. determining spatially-resolved, depth-dependent material properties of the sample from the spatially-resolved complex scattering properties [0056].
Pisarenco further discloses guessing at least one sample model in which spatially-resolved material properties are assigned a depth;
estimating predicted reflectance/transmittance versus the independent parameter based on the sample model; comparing the predicted reflectance/transmittance versus the independent parameter to a calculated measurement of reflectance/transmittance versus the independent parameter; and refining the sample model until the predicted reflectance/transmittance versus the independent parameter substantially agrees with the measured reflectance/transmittance versus the independent parameter [0049 ] [0050].
With regards to claim 3, Pisarenco discloses wherein step 1h uses either the amplitude or phase of the complex scattering properties [0045] [0061] [0062].
With regards to claim 4, Pisarenco discloses step 1h assigns at least one of the following to the spatially-varying depth profile: dopant density; material density; material composition; layer thickness: surface roughness; or interfacial mixing (diffusion) of interfaces between layers [0050] [0056]. Notice that the recitation “diffusion” is not limiting. 
With regards to claim 5, Pisarenco discloses wherein step 1a provides vacuum ultraviolet (VUV) or deep UV or shorter wavelength light [0044].
With regards to claim 7, Pisarenco discloses wherein step 1 a includes one of the following steps: providing multiple illuminating wavelengths simultaneously incident on the sample; providing multiple illuminating wavelengths in sequence incident on the sample; providing multiple polarization states of the incident beam; providing multiple spatial modes of the incident beam; and wherein an independent parameter in step 1 d includes one of the following: radiation wavelength; relative incidence angle between the beam and the sample; radiation polarization; shape of the incident beam [0045].
	With regards to claim 10, Pisarenco discloses measuring beam power [0043] [0045].
With regards to claim 11, Pisarenco discloses including the step of repeatedly measuring the beam power during step 1e (Figure 4)  [0043].
With regards to claim 15, Pisarenco discloses the method of claim 1 and further an apparatus for measuring spatially-resolved material properties of a sample 30 comprising: an optic 15 that focuses an incident beam of light composed of wavelengths at or below the vacuum ultraviolet onto the sample; a detector 18 configured to collect light that scatters from the sample 30  and generate scatter data; a device configured to measure power of the incident beam; and a processor configured to convert scatter data and measured power of the incident beam into spatially-resolved, complex images of the sample 30, and determine spatially-resolved material properties of the sample 30 from the spatially-resolved complex images and a mechanism (i.e., electronics) for altering an independent parameter of the incident beam between spatially resolved complex imagines (Figure 4) [0042] [0043] [0044].
With regards to claim 16, Pisarenco discloses wherein the device includes an optic 16 to divert a portion of the beam to the detector 18 (Figure 4).
With regards to claim 17, Pisarenco discloses at least one of the following:
a mechanism configured to rotate the sample relative to the incident beam; a mechanism configured to translate the sample relative to the incident beam; a mechanism configured to rotate the detector relative to the sample;
a mechanism for selectively removing the sample from a path of the beam
between the optic and the detector;
With regards to claim 18, Pisarenco discloses a mechanism to alter the wavelength of the radiation on the sample (Abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pisarenco in view of Mestha et al. (US Pub. No. 2014/0213909 A1).
With regards to claim 2, Pisarenco discloses the claimed limitations according to claim 1 but fails to expressly disclose refining the sample model uses a genetic algorithm. Mestha discloses the genetic algorithm in order to derive initial biological parameters as needed [0074] [0075]. In view of the utility, in biological applications, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Pisarenco to include the teachings of Mestha. 
Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pisarenco in view of Zhang et al. (WO 2016/033541 A1).
With regards to claim 6, Pisarenco discloses the claimed limitations according to claim 1 but fails to expressly the step of generating the light via high harmonic generation. Zhang discloses using a high harmonic source in order to image ultra-fast dynamics (Abstract) (Page 2, Lines 5 – 2 and Page 9, Lines 22 – 24). In view of the utility, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Pisarenco to include the teachings of Zhang.
With regards to claim 14, Pisarenco discloses the claimed limitations according to claim 1 but fails to expressly the step of using a ptychographic reconstruction. Zhang discloses using a ptychographic reconstruction order to aid the user in imaging (Abstract) (Page 11, Line 8). In view of the utility, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Pisarenco to include the teachings of Zhang.
7.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pisarenco in view of Singh et al. (US Pub. No. 2016/0011523 A1)
With regards to claim 8, Pisarenco discloses the claimed limitations according to claim 1 but fails to expressly the step of moving the sample relative to the incident beam and collecting the scattered radiation for multiple values of the independent parameter. Singh discloses a diffraction-based detecting device including the missing limitations in order to obtain additional modes and orders [0103]. In view of the utility, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Pisarenco to include the teachings of Singh.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pisarenco in view of Kawate (US Pub. No. 2004/0169863 A1).
With regards to claim 9, Pisarenco discloses the claimed limitations according to claim 1 but fails to expressly the step of moving the camera with respect to the scattered radiation to extend the resolution of the imaging system between variations of the independent parameter. Kawate discloses a method for optical measurement comprising the step of moving the detector as needed in order to improve the imaging [0010] [0012] [0015]. In view of the utility, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Pisarenco to include the teachings of Kawate.
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pisarenco in view of Harrison (US Pub. No. 2005/0001172 A1) 
With regards to claim 12, Pisarenco discloses the claimed limitations according to claim 1 but fails to expressly the step of removing the sample from the incident beam path while measuring beam power.  Harrison discloses vacuum UV spectroscopy system including the missing limitations in order to calibrate and reference the measurements (Abstract) [0110]. In view of the utility, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Pisarenco to include the teachings of Harrison.
With regards to claim 13, Pisarenco discloses the claimed limitations according to claim 1 but fails to expressly wherein step 1b includes the step of scattering the incident beam from a portion of the sample having known properties. Harrison discloses vacuum UV spectroscopy system including the missing limitations in order to calibrate and reference the measurements (Abstract) [0110]. In view of the utility, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Pisarenco to include the teachings of Harrison.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975.  The examiner can normally be reached on M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/           Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                             


/DJURA MALEVIC/Examiner, Art Unit 2884